28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William R. ADRAIN, Appellant,v.Richard RILEY, Secretary, Department of Education.
No. 92-5250.
United States Court of Appeals, District of Columbia Circuit.
June 30, 1994.

Before:  WALD, RANDOLPH and ROGERS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for partial summary affirmance, the opposition thereto, the reply, the supplemental opposition, and the motion to govern further proceedings, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its findings of fact and conclusions of law filed May 13, 1992.  The court properly applied the law, and its findings of fact are not clearly erroneous.  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.